     Case 1:19-cv-01156-DAD-SKO Document 13 Filed 05/11/20 Page 1 of 2


1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                              EASTERN DISTRICT OF CALIFORNIA

8

9     RENEE C. MENDOZA,                                Case No. 1:19-cv-01156-DAD-SKO
                   Plaintiff,
10                                                     SECOND ORDER TO SHOW CAUSE
           v.                                          WHY THE ACTION SHOULD NOT BE
11    MACY’S INC.,                                     DISMISSED FOR PLAINTIFFS’ FAILURE
                                                       TO COMPLY WITH THE COURT’S
12                       Defendant.                    ORDER
13                                                     (Doc. 12)
14                                                     FOURTEEN (14) DAY DEADLINE
15

16          On August 23, 2019, Plaintiff filed the complaint in this case against Defendant. (Doc. 1.)

17   Plaintiff also filed a motion to proceed in forma pauperis, which was granted on September 4, 2019.

18   (Docs. 2, 3.)

19          On September 20, 2019, the Court issued an order finding that Plaintiff’s complaint failed

20   to state any cognizable claims and granting leave until October 11, 2019, for Plaintiff to file an

21   amended complaint. (Doc. 4.) Plaintiff filed a request for an extension of time to file her amended

22   complaint, and the Court granted the request and allowed Plaintiff until November 22, 2019, to file

23   her amended complaint. (Docs. 5, 6.) On December 2, 2019, the Court entered an order to show

24   cause (“OSC’) why the case should not be dismissed for Plaintiff’s failure to file an amended

25   complaint by November 22, 2019. (Doc. 7.) Plaintiff’s response explained that she needed

26   additional time to gather documentation to support her claims. (Doc. 8.) The Court discharged the

27   OSC and gave Plaintiff until January 27, 2020 to file an amended complaint. (Doc. 9.) Plaintiff

28   filed another motion for an extension of time, stating that a January 27, 2020 deadline did not give
                                                        1
     Case 1:19-cv-01156-DAD-SKO Document 13 Filed 05/11/20 Page 2 of 2


1    her enough time to gather the requisite documentation, (Doc. 10), and the Court granted Plaintiff

2    until April 6, 2020, to file an amended complaint, (Doc. 12). To date, Plaintiff has not filed an

3    amended complaint or requested an additional extension of time in which to do so.

4             The Local Rules of the United States District Court for the Eastern District of California,

5    corresponding with Rule 11 of the Federal Rules of Civil Procedure, provide, “[f]ailure of counsel

6    or of a party to comply with . . . any order of the Court may be grounds for the imposition by the

7    Court of any and all sanctions . . . within the inherent power of the Court.” E.D. Cal. L.R. 110.

8    “District courts have inherent power to control their dockets,” and in exercising that power, a court

9    may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los

10   Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based

11   on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with

12   local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

13   failure to comply with an order requiring amendment of complaint); Malone v. U.S. Postal Service,

14   833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson

15   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply

16   with local rules).

17            Accordingly, Plaintiff is ORDERED to show cause, within fourteen (14) days of the

18   date of service of this Order, why this action should not be dismissed for failure to comply

19   with the Court’s February 6, 2020 Order, (Doc. 12), within the specified period of time. The

20   Court further CAUTIONS Plaintiff that, if she fails to file this statement within fourteen (14) days

21   of the date of service of this Order, the Court will recommend to the presiding district court judge

22   that this action be dismissed, in its entirety.

23
     IT IS SO ORDERED.
24

25   Dated:     May 11, 2020                                       /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
